Case 3:18-cv-00689-TJC-JRK Document 125 Filed 08/20/21 Page 1 of 5 PageID 3634




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

                                          CASE NO: 3:18-cv-689-J-32JRK

CARLY A. VOLP, as Personal
Representative of the Estate of
KYLE ROBERT VOLP,

       Plaintiff,
v.

ANDREW WILLIAM SASSER, as an individual,
NASSAU COUNTY SHERIFF’S OFFICE
[Bill Leeper, in his capacity as Sheriff
of Nassau County, Florida],,

     Defendant.
____________________________/

        PLAINTIFF’S RESPONSE TO COURT’S ORDER FILED ON
                         AUGUST 5, 2021

       Plaintiff, CARLY A. VOLP, as Personal Representative of the Estate

of KYLE ROBERT VOLP, by and through the undersigned attorney, hereby

responds to this Court’s Order filed on August 5, 2021, by stating the

following:

     1. Plaintiff bears the burden of proof of on the waiver of sovereign

immunity.



                                  Page 1 of 5
Case 3:18-cv-00689-TJC-JRK Document 125 Filed 08/20/21 Page 2 of 5 PageID 3635




   2. Defendant Nassau County Sherriff’s Office bears the burden of proof

on proving their affirmative defense of sovereign immunity.

   3. On November 30, 2020, this Court granted Defendant’s Nassau

County Sheriff’s Motion for Summary Judgment to the Section 1983 failure

to trail claim, the negligent hiring claim and the negligent retention claim.

(Doc. 64).

   4. This Court denied summary judgment on the battery claim and

explained:

      The Court finds that there are genuine issues of fact as to how
      Deputy Sasser conducted himself on July 1, 2015, and these
      facts are material to whether Deputy Sasser intentionally
      battered Volp with wanton and willful disregard of Volp’s
      human rights and safety. Even if Deputy Sasser used excessive
      force, a reasonably jury could find that the did not act with bad
      faith, malicious purpose, or willful and wanton disregard for
      Deputy Sasser’ human rights or safety. Thus, NCSO’s motion
      for summary judgment on Count IV is due to be denied, and
      the question of whether sovereign immunity absolves NCSO of
      liability is left to be decided at trial. See Perkins v. City of
      Jacksonville Beach, No. 3:06-cv-486-J-33MCR, 2007 WL 1796269,
      at *4 (M.D. Fla. Jun. 21, 2007) (The “jury must weigh the
      evidence and decide whether [the deputy] committed to
      wrongdoing, abused his lawful authority to make an arrest or
      acted in bad faith, with malicious purpose, or in a manner
      exhibiting wanton or willful [sic] disregard of human rights,
      safety, or property.’”). Cf. McGhee v. Volusia Cty., 679 So. 2d 729,
      733 (Fla. 1996) (“[T]he question must be put to the fact-finder
      whether [the deputy] acted in bad faith, with malicious


                                  Page 2 of 5
Case 3:18-cv-00689-TJC-JRK Document 125 Filed 08/20/21 Page 3 of 5 PageID 3636




      purposes, or in a manner exhibiting wanton or willful [sic]
      disregard of human rights, safety, or property.”).
      (Doc. 64).

   5. At trial, Plaintiff believes the evidence will show Defendant Andrew

Sasser acted within the scope of his employment and did not act in bad

faith, with malicious purpose, or in a manner exhibiting a wanton and

willful disregard of Kyle Volp’s safety, because Andrew Sasser acted to

serve the interests of his employer, Nassau County Sherriff’s Office.

   6. If the Jury agrees and finds Defendant Sasser acted within the scope

of his employment and did not act in bad faith, with malicious purpose, or

in a manner exhibiting a wanton and willful disregard of Kyle Volp’s

safety, Nassau County Sherrif’s office will not be protected by Florida’s

sovereign immunity law.

   7. The case of Hennegan v. Department of Highway Safety and Motor

Vehicles, 467 So. 2d 748, 750 (Fla. 1st DCA 1985) is instructive for

determining the application of Florida’s sovereign immunity law. The case

of Hennegan involved an alleged rape by a Florida Highway Patrol Trooper

and Florida Highway Patrol was liable for the actions of the trooper. Id. at

731-32. In addressing Florida’s sovereign immunity law, the First DCA

explained:
                                 Page 3 of 5
Case 3:18-cv-00689-TJC-JRK Document 125 Filed 08/20/21 Page 4 of 5 PageID 3637




      As a general rule under the principles of the common law, an
      employer is liable in damages for the wrongful act of his
      employee that causes injury to another person, if the wrongful
      act is done while the employee is acting within the apparent
      scope of his authority as such employee to serve the interests of
      the employer, even though the wrongful act also constitutes a
      crime not a homicide or was not authorized by, or was
      forbidden by, the employer, or was not necessary or
      appropriate to serve the interests of the employer, unless the
      wrongful act of the employee was done to accomplish his own
      purposes, and not to serve the interests of the employer.

Id. at 750 (citing Lay v. Roux Laboratories, Inc., 379 So. 2d 451, 453 (Fla. 1st

DCA 1980); Stinson v. Prevatt, 94 So. 656, 657 (Fla. 1922)).

   8. Additionally, the First DCA stated, “[a]lthough there is a cogent and

persuasive argument that Menendez [employee] acted for personal reasons

entirely divorced from his duties and responsibilities as maitre'd, (sic) it is

not   impossible     to   attribute    the   anger,   assault   and   battery   to

overzealousness in the protection of what he envisioned as his employer's

interests.” Id. at 751.

   9. If the Jury finds Defendant Sasser acted in bad faith, with malicious

purpose, or in a manner exhibiting wanton or willful disregard of human

rights, safety of Kyle Volp, then Defendant Sasser will be responsible for

the battery and Nassau County Sherriff’s Office would be entitled to

Sovereign Immunity. Plaintiff understands this is a possibility.
                                      Page 4 of 5
Case 3:18-cv-00689-TJC-JRK Document 125 Filed 08/20/21 Page 5 of 5 PageID 3638




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on August 20, 2021, a true and correct copy

of the foregoing was electronically filed in the U.S. District Court, Middle

District of Florida, Jacksonville Division, by using the CM/ECF system

which will send a notice of electronic filing to all counsel of record.


                  /s/ Nelson E. Sierra_____________________
                  MARTIN SITLER (FL Bar No.: 79075).
                  NELSON E. SIERRA (FL Bar No.: 124247)
                  RONALD E. SHOLES, P.A.
                  4981 Atlantic Boulevard
                  Jacksonville, Florida 32207
                  Ph: 904-721-7575 Fax: 904-721-7474
                  Primary Email:
                  ronsholespa-team2-eservice@youhurtwefight.com
                  Attorneys for Plaintiff




                                  Page 5 of 5
